STATEMENT OF THE CASÉ.
REYNOLDS, J.
Plaintiff, Simon Bonnette, for and on behalf of his minor daughter, Louise Bonnette, sued defendant, Dave Flournoy, for judgment for $8,000.00, for injuries received by her in an accident alleged to have been caused by defendant’s negligence.
Defendant excepted that the petition incorrectly spelled plaintiff’s name “Bonette”, whereupon, by amended petition, service of which was accepted by defendant, it was corrected to “Bonnette”, and the exception overruled.
There upon defendant answered, denying negligence and alleging that the accident and injury to plaintiff’s daughter was caused solely by negligent driving of the automobile in which she was riding by its operator.
Pendente lite plaintiff’s daughter was married, and she applied for and was granted authority by the court to be substituted as plaintiff instead of her father and to continue the prosecution of the suit.
On these issues the case was tried and there was judgment in favor of the plaintiff and against the defendant for $1500.00. and defendant appealed.
OPINION.
ON THE EXCEPTION.
Defendant insists that his exception to the petition on the ground that plaintiff’s name was incorrectly spelled should have been sustained. The incorrect spelling “Bonette” and the correct spelling “Bonnette” were idem sonans and an error that *469could have been corrected as it was immediately without prejudice to defendant. There was no error in overruling defendant’s exception.
ON THE RIGHT OF PLAINTIFF’S DAUGHTER, ON BECOMING MARRIED, TO BE SUBSTITUTED AS PLAINTIFF AND PROSECUTE THE SUIT.
At the time the suit was filed plaintiff’s daughter was a minor and unmarried. Pendente lite she was married: The marriage emancipated her (Civil Code, Article 379), and she at once became qualified and entitled to prosecute the suit to conclusion without the aid of her father (Turner vs. Standard Oil Co., 1 La. App. 665). On application to the court she was substituted as plaintiff instead of her father. Defendant complains of this order. We find no error in the ruling.